DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on April 28th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,074,630 and U.S. Patent No. 10,672,740 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment filed on April 27th, 2021 has been acknowledged.  By this amendment, claims 21-23, 27, 29, 31, and 35-40 have been amended and claims 1-20 have been cancelled.  Accordingly, claims 21-44 are pending in the present application in which claims 21, 36, and 41 are in independent form.
Claim Objections
Claims 35 and 38 are objected to because of the following informalities:
In claim 35, line 13, “a second material” should be changed to “an encapsulation material” to improve clarity since in claim 35, “a first material” has been amended to “a fill material”.
In claim 38, line 22, “a second material” should be changed to “an encapsulation material” to improve clarity since claim 38 recited “a fill material” in line 11 instead of “a first material”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 30, 32-34, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over We et al. (U.S. Pub. 2016/0141234), of record.
In re claim 21, We discloses, in the current embodiment, an electronic device comprising: a substrate 240 comprising a first substrate side and a second substrate side opposite the first substrate side (see paragraph [0068] and fig. 2); a high routing density patch 400 bonded to the substrate 240, wherein the high routing density patch 400 comprises a dielectric layer 404 that has a width less than a width of the first substrate side (see paragraph [0076] and figs. 2-4); a semiconductor die 206 over the first substrate side and over the high routing density patch 400 (see paragraph [0083] and fig. 2); a first conductive pillar 260 connected to the semiconductor die 206 and 

    PNG
    media_image1.png
    639
    862
    media_image1.png
    Greyscale

Although, We is silent to wherein the high routing density patch comprises a denser trace line density than the substrate, We discloses that a plurality of high density traces 406 can be formed in the high routing density patch 400 (see paragraph [0076] and fig. 4).  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 
We, in the current embodiment, is silent to wherein an adhesive material directly between the high routing density patch and the substrate.  
However, with respect to the limitation of “wherein an adhesive material directly between the high routing density patch and the substrate”, We specifically suggested that in some implementations, an adhesive material is used to mechanically couple the high routing density patch (the bridge) to the substrate (the carrier) (see paragraph [0121]).
	Therefore, it would have been obvious to one of ordinary skill in the art to adapt the technique as taught in some other implementations of We to provide an adhesive material directly between the high routing density patch and the substrate in order to maintain the structural integrity of the connections between the high routing density patch and the substrate since We teaches that it is well-known in the art to use an adhesive material for mechanically couple various elements in the electronic device to improve structural integrity of various connections in the electronic device.
In re claim 22, as applied to claim 21 above, We discloses wherein the high routing density patch 400 comprises a top surface that faces upward toward the semiconductor die 206, and the electronic device further comprises a plurality of conductive interconnection structures 242, 260 coupled to the substrate 240 and directly laterally displaced from the high routing density patch (see paragraphs [0066]-[0069] 
In re claim 23, as applied to claim 22 above, We discloses wherein the conductive interconnection structures 230 vertically span the high routing density patch 400; and no portion of the substrate 240 is positioned directly laterally from the high routing density patch (see paragraphs [0066]-[0069] and fig. 2).
In re claim 24, as applied to claim 22 above, We discloses wherein the conductive interconnection structures 230 are solder balls (see paragraph [0066] and fig. 2).
In re claim 25, as applied to claim 22 above, We discloses wherein the high routing density patch 400 is bonded to the second substrate side (see fig. 2).
In re claim 26, as applied to claim 21 above, We discloses wherein a second semiconductor die 208 over the first substrate side and over the high routing density patch 400, where the high routing density patch 400 provides at least a portion of an electrical path between the semiconductor die 206 and the second semiconductor die 208 (see paragraph [0069] and fig. 2).
In re claim 30, as applied to claim 21 above, We discloses wherein the high routing density patch comprises a portion of a wafer (see paragraph [0141]).
In re claim 32, as applied to claim 21 above, We discloses wherein the high routing density patch 400 is free of vertical conductive vias extending entirely through the high routing density patch (see paragraph [0076] and fig. 4).
In re claim 33, as applied to claim 21 above, We discloses wherein the first conductive pillar 260 comprises a first end, and the second conductive pillar 260 
In re claim 34, as applied to claim 21 above, We discloses wherein the substrate comprises an interposer that comprises a plurality of metal layers and a plurality of organic dielectric layers (see paragraph [0177] and fig. 2).  Note that, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 36, We, in the current embodiment, discloses a method of manufacturing an electronic device, the method comprising: receiving a substrate 240 comprising a first substrate side and a second substrate side opposite the first substrate side (see paragraph [0068] and fig. 2); bonding a high routing density patch 400 to the substrate 240, wherein the high routing density patch 400 comprises a dielectric layer 404 that has a width less than a width of the first substrate side (see paragraph [0076] and figs. 2-4); and coupling a semiconductor die 206 over the first substrate side and over the high routing density patch 400 (see paragraph [0083] and fig. 2), said coupling comprising electrically coupling the semiconductor die 206 to the substrate 400 through a first conductive pillar 260 connected to the semiconductor die 206, the first conductive pillar having a first height (see paragraph [0174] and fig. 2); and electrically coupling the semiconductor die 206 to the high routing density patch 400 through a second conductive pillar 260 connected to the semiconductor die 206, the second conductive pillar 260 having a second height substantially equal to the first height (see paragraph [0174] and fig. 2).

We, in the current embodiment, is silent to wherein forming an adhesive material directly between the high routing density patch and the substrate.  
However, with respect to the limitation of “wherein an adhesive material directly between the high routing density patch and the substrate”, We specifically suggested that in some implementations, an adhesive material is used to mechanically couple the high routing density patch (the bridge) to the substrate (the carrier) (see paragraph [0121]).
	Therefore, it would have been obvious to one of ordinary skill in the art to adapt the technique as taught in some other implementations of We to provide an adhesive material directly between the high routing density patch and the substrate in order to maintain the structural integrity of the connections between the high routing density patch and the substrate since We teaches that it is well-known in the art to use an adhesive material for mechanically couple various elements in the electronic device to improve structural integrity of various connections in the electronic device.

.
Claims 27-29 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over We et al. (U.S. Pub. 2016/0141234) in view of Kim et al. (U.S. Pub. 2015/0116965), both of record.
In re claim 27, as applied to claim 21 above, We is silent to wherein the high routing density patch is siliconless (see paragraph [0121]).
However, Kim discloses in a same electronic device, including, inter-alia, a high routing density patch 412, 414 bonded to a substrate, wherein the high routing density patch 412, 424 comprises a dielectric layer 414, and wherein the high routing density patch is siliconless (see paragraph [0061] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of We with the technique as taught by Kim in order to enable the high routing density patch that is siliconless in the electronic device of We to be formed because in doing so the dielectric layer provides insulation of the interconnects in the electronic device (see paragraph [0065] of Kim).

However, Kim discloses in a same field of endeavor, an electronic device, including, inter-alia, a first solder (unlabeled), where the semiconductor die 800 is electrically coupled to the substrate 814 through the first solder, and the first solder is distinct from and vertically shorter than the first conductive pillar 808; and a second solder (unlabeled), where the semiconductor die 800 is electrically coupled to the high routing density patch 804 through the second solder, and the second solder is distinct from and vertically shorter than the second conductive pillar 808 (see paragraph [0072] and fig. 8).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of We with the technique as taught by Kim in order to enable a first solder, where the semiconductor die is electrically coupled to the substrate through the first solder, and the first solder is distinct from and vertically shorter than the first conductive pillar; and a second solder, where the semiconductor die is electrically coupled to the high routing density patch through the second solder, and the second solder is distinct from and vertically shorter than the second conductive pillar in We to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 29, as applied to claim 28 above, We in combination with Kim discloses wherein: the first conductive pillar 808 is vertically between the semiconductor die 800 and the first solder; and the second conductive pillar 808 is vertically between the semiconductor die and the second solder (see paragraph [0072] and fig. 8 of Kim).
In re claim 39, as applied to claim 36 above, We is silent to wherein during said coupling the semiconductor die, the high routing density patch is siliconless (see paragraph [0121]).
However, Kim discloses in a same electronic device, including, inter-alia, a high routing density patch 412, 414 bonded to a substrate, wherein the high routing density patch 412, 424 comprises a dielectric layer 414, and wherein during said coupling the semiconductor die, the high routing density patch is siliconless (see paragraph [0061] and fig. 4).
.
Allowable Subject Matter
Claims 31, 35, 38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 41-44 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of claim 41 as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein the first semiconductor die is electrically coupled to the substrate with a first conductive pillar having a first height and with a first solder distinct from and vertically shorter than the first conductive pillar, the semiconductor die is electrically coupled to the high routing density patch with a  second conductive pillar having a second height shorter than the first height and with a second solder distinct from the second conductive pillar, the second semiconductor die is electrically coupled to the substrate with a third conductive pillar having a third height and with a  third solder distinct from and vertically shorter than the third conductive 
Claims 42-44 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Response to Applicant’s Amendments and Arguments
Applicant's arguments filed April 27th, 2021 have been fully considered but they are not persuasive. 
With respect to the non-statutory double patenting rejections as being upatentable over claims of U.S. Patent No. 10,672,740 and claims of U.S. Patent No. 10,074,630, the terminal disclaimers filed on April 27th, 2021 have been approved and thus obviated the non-statutory double patenting rejections in the previous office action.
With respect to claim 21 regarding the We reference, Applicant contends that We does not teach or suggest wherein an adhesive material directly between the high routing density patch and the substrate.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because, although, We is silent to an adhesive material directly between the high routing density patch and the substrate, however, with respect to the limitation of “wherein an adhesive material directly between the high routing density patch and the substrate”, We specifically suggested that in some implementations, an adhesive material is used to mechanically couple the 
	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to adapt the technique as taught in some other implementations of We to provide an adhesive material directly between the high routing density patch and the substrate in order to maintain the structural integrity of the connections between the high routing density patch and the substrate since We teaches that it is well-known in the art to use an adhesive material for mechanically couple various elements in the electronic device to improve structural integrity of various connections in the electronic device.
With respect to claim 22 regarding the We reference, Applicant contends that, We does not teach that the plurality of conductive interconnection structures coupled to the substrate and directly laterally displaced from the high routing density patch.
It is respectfully submitted that Applicant’s above argument is not persuasive because We discloses wherein the high routing density patch 400 comprises a top surface that faces upward toward the semiconductor die 206, and the electronic device further comprises a plurality of conductive interconnection structures 242, 260 coupled to the substrate 240 and directly laterally displaced from the high routing density patch (see paragraphs [0066]-[0069] and fig. 2, note that, some of the conductive interconnection structures 242, 260 are directly laterally displaced form the high routing density patch 400).
With respect to claim 27 regarding the We reference, Applicant contends that We does not teach or suggest wherein the high routing density path is siliconless.

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of We with the technique as taught by Kim in order to enable the high routing density patch is siliconless in the electronic device of We to be formed because in doing so the dielectric layer provides insulation of interconnects (see paragraph [0065] of Kim).
With respect to claim 36 regarding the We reference, Applicant contends that We does not teach or suggest the step of forming an adhesive material directly between the high routing density patch and the substrate.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because although, We is silent to forming an adhesive material directly between the high routing density patch and the substrate, however, with respect to the limitation of “wherein an adhesive material directly between the high routing density patch and the substrate”, We specifically suggested that in some implementations, an adhesive material is used to mechanically couple the high routing density patch (the bridge) to the substrate (the carrier) (see paragraph [0121]).
	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to adapt the technique as taught in some other implementations of We to provide an adhesive 
With respect to claim 37 regarding the We reference, Applicant contends that We does not teach or suggest wherein the conductive interconnection structures are directly laterally displaced from the high routing density patch.
However, it is respectfully submitted that Applicant’s argument is not persuasive because We disclose wherein the high routing density patch 400 comprises a top surface that faces upward toward the semiconductor die 206, and the method further comprises coupling conductive interconnection structures 242, 260 to the substrate 240, where the conductive interconnection structures 242, 260 are directly laterally displaced from the high routing density patch 400 (see paragraphs [0066]-[0069] and fig. 2, note that, some of the conductive interconnection structures 242, 260 are directly laterally displaced form the high routing density patch 400).
With respect to claim 39 regarding the We and Kim references, Applicant contends that We and Kim do not teach or suggest wherein during the coupling the semiconductor die, the high routing density patch is siliconless.
However, it is respectfully submitted that Applicant’s argument is not persuasive because although, We is silent to wherein during said coupling the semiconductor die, the high routing density patch is siliconless (see paragraph [0121]).

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of We with the technique as taught by Kim in order to enable wherein during said coupling the semiconductor die, the high routing density patch is siliconless in the electronic device of We to be performed because in doing so the dielectric layer provides insulation of interconnects (see paragraph [0065] of Kim).
With respect to claims 21-24, 26, 33, 34, 36-38, and 40 regarding the Chiu reference, it is respectfully submitted that Applicant’s amendments and arguments are persuasive and thus the rejections based on the Chiu have been withdrawn.
For these reasons, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hatano et al.			U.S. Pub. 2006/0226527	Oct. 12, 2006.
Liu et al.			U.S. Patent 9,147,663	Sep. 29, 2015.
Gonzalez et al.		U.S. Pub. 2012/0161331	Jun. 28, 2012.
Starkston et al.		U.S. Pub. 2015/0340353	Nov. 26, 2015.
Chen et al.			U.S. Pub. 2015/0069595	Mar. 12, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892